Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cesar et al. (US 2013/0188594) (“Cesar”) in view of Hwang et al. (US 2018/0279135) (“Hwang”).
For claims 1, 4, and 6; Cesar discloses:  control channel transmission method, comprising: receiving, by a first network device, a resource group indication information sent by a network controller (paragraph 15, 40, 56:  Regarding the partitioning of the logical CCEs, this may be performed on a static basis and may be signaled from an operation and maintenance unit, i.e. the group of CCE’s assigned to a BS can be indicated by the network controller), wherein a resource indicated by the information does not overlap a resource used by a second network device (paragraph 40:  For reducing interference on the Physical Downlink Control Channel PDCCH, the available forty-one control channel elements CCE are partitioned between the first cell C1 and the second cell C2 using a distribution unit 2 arranged in the first base station BS1. In the example of FIG. 2a, the first four CCE numbers 0-3 are assigned to the first cell C1, whereas the second four CCE numbers 4-7 are assigned to the second cell C2); determining, by the first network device, a first search space based on a user equipment (UE)-specific search space of a terminal device and the resource information (paragraph 24:  due to the fact that only a part of the total number of CCEs is available in each cell, adequate RNTI values for the desired aggregation level have to be found for each cell); and sending, by the first network device, a first physical downlink control channel (PDCCH) to the terminal device through the first search space (paragraph 38:  The user equipment UE in the area of radio coverage of the second cell C2 receives downlink transmissions from both the first and the second base station BS1, BS2, the downlink transmissions comprising downlink signaling in the form of control channel elements on a Physical Downlink Control Channel PDCCH, as indicated in FIG. 2a).
Cesar does not expressly disclose, but Hwang from similar fields of endeavor teaches:  a resource group indication information (paragraph 7:  various REG-to -CCE mapping rules are proposed to improve frequency diversity gain, or frequency selectivity gain, or to reduce latency of PDCCH processing).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the CCE to REG mapping as described by Hwang in the PDCCH allocation as described by Cesar.  The motivation is to improve latency of PDCCH processing.
For claim 3; Cesar discloses the subject matter in claim 1 as described above in the office action.  Cesar discloses:  sending, by the first network device, the information to the terminal device, wherein the information indicates a resource location used by the first network device (paragraph 40:  For reducing interference on the Physical Downlink Control Channel PDCCH, the available forty-one control channel elements CCE are partitioned between the first cell C1 and the second cell C2 using a distribution unit 2 arranged in the first base station BS1. In the example of FIG. 2a, the first four CCE numbers 0-3 are assigned to the first cell C1, whereas the second four CCE numbers 4-7 are assigned to the second cell C2).
Cesar does not expressly disclose, but Hwang from similar fields of endeavor teaches:  a resource group indication information (paragraph 7:  various REG-to -CCE mapping rules are proposed to improve frequency diversity gain, or frequency selectivity gain, or to reduce latency of PDCCH processing).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the CCE to REG mapping as described by Hwang in the PDCCH allocation as described by Cesar.  The motivation is to improve latency of PDCCH processing.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cesar in view of Hwang as applied to claim 1 above, and further in view of Kwak et al. (US 2020/0389917) (“Kwak”).

Cesar does not expressly disclose, but Hwang from similar fields of endeavor teaches:  the UE-specific search space of the terminal device comprises a plurality of subspaces, which are discretely distributed in a plurality of resource groups (paragraph 131:  define a UE-specific search space within the first set of REGs wherein the UE-specific search space comprises PDCCH candidates derived from a UE-specific ID ( UE ID)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the CCE to REG mapping as described by Hwang in the PDCCH allocation as described by Cesar.  The motivation is to improve latency of PDCCH processing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ng et al. (US 2014/0192734) (“Ng”); Ng discloses Comp with non-overlapping PDCCH’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D BLANTON/          Primary Examiner, Art Unit 2466